Case 3:18-cv-07038-JST Document 1-2 Filed 11/20/18 Page 1 of 25




            EXHIBIT B
                                 Case 3:18-cv-07038-JST Document 1-2 Filed 11/20/18 Page 2 of 25
                                                        U.S. PAT. NO. 6,470,345 v. Box


Box’s content management and file sharing software accessible and offered via the Box Platform (see www.box.com/platform), including
Business, Individual and Enterprise Editions (see www.box.com/for-enterprise; www.box.com/pricing-business;www.box.com/pricing-
individual), which replace substrings in file and directory pathnames with tokens by reading a name string to be converted into a list of tokens,
canonicalizing a current working directory and the name string to form a pathname that contains a plurality of substrings, parsing the pathname
and replacing each substring with an associated token, and validating the parsed pathname containing the list of tokens (the “Accused
Products”).

       Claim                                                            Accused Products
 1. A method for      The Accused Products practice a method for replacing substrings in file and directory pathnames with tokens in a
 replacing            computer-implemented file system.
 substrings in file
 and directory        For example, Box is a cloud-based service that offers computer-implemented storage and access for PCs and mobile
 pathnames with       devices. Using Box, the user can create folders and sub-folders identified with directory pathnames. The system is
 tokens in a          implemented on computers used to input, upload, store, download and share files.
 computer-
 implemented file
 system,
 comprising the
 acts of:




                       Source: https://www.business.com/reviews/box-cloud-storage-and-online-backup-services/




3053724.v1                                                              1
                        Case 3:18-cv-07038-JST Document 1-2 Filed 11/20/18 Page 3 of 25
                                              U.S. PAT. NO. 6,470,345 v. Box


       Claim                                                     Accused Products




               Source:https://admin.kuleuven.be/icts/onderzoek/BOX/end-user-guide.pdf




               Source: https://www.box.com/for-individuals-teams




3053724.v1                                                   2
                                Case 3:18-cv-07038-JST Document 1-2 Filed 11/20/18 Page 4 of 25
                                                        U.S. PAT. NO. 6,470,345 v. Box


       Claim                                                                Accused Products




                      Source: https://developer.box.com/reference
 1a) reading a       Each folder and file is represented by a string. Strings are read and for example, if a string is already known, an error
 name string to be   message is generated.
 converted into a
 list of tokens;




3053724.v1                                                              3
                        Case 3:18-cv-07038-JST Document 1-2 Filed 11/20/18 Page 5 of 25
                                               U.S. PAT. NO. 6,470,345 v. Box


       Claim                                                     Accused Products




               Source: https://developer.box.com/reference




3053724.v1                                                   4
                        Case 3:18-cv-07038-JST Document 1-2 Filed 11/20/18 Page 6 of 25
                                               U.S. PAT. NO. 6,470,345 v. Box


       Claim                                                     Accused Products




               Source: https://developer.box.com/reference




               Source: https://developer.box.com/reference


3053724.v1                                                   5
                                Case 3:18-cv-07038-JST Document 1-2 Filed 11/20/18 Page 7 of 25
                                                       U.S. PAT. NO. 6,470,345 v. Box


       Claim                                                                 Accused Products
 1b)                 The Accused Products perform a step of canonicalizing a current working directory and the name string to form a
 canonicalizing a    pathname containing a plurality of substrings. For example, a folder is located by an attribute ‘path_collection’, which is
 current working     the path of folders to the folder starting at the root. As the attribute ‘path_collection’ includes the path of folders, it
 directory and the   contains a plurality of substrings i.e., folder names:
 name string to
 form a pathname
 containing a
 plurality of
 substrings;




                      Source: https://developer.box.com/reference




3053724.v1                                                              6
                             Case 3:18-cv-07038-JST Document 1-2 Filed 11/20/18 Page 8 of 25
                                                    U.S. PAT. NO. 6,470,345 v. Box


       Claim                                                            Accused Products




                    Source: https://developer.box.com/reference
 1c) parsing the   The Accused Products perform the step of parsing the pathname and replacing each substring with an associated token.
 pathname and


3053724.v1                                                          7
                                  Case 3:18-cv-07038-JST Document 1-2 Filed 11/20/18 Page 9 of 25
                                                         U.S. PAT. NO. 6,470,345 v. Box


       Claim                                                               Accused Products
 replacing each        Each folder and file is represented by a sequence of tokens. As the selected folder changes, the last five numerical values
 substring with an     in the sequence of tokens change. Therefore, the last five numerical values in the sequence of tokens represent the
 associated token;     selected folder and the remaining numerical values represent the path of folders (or root) to the selected folder.
 and
 1d) validating the    The Accused Products perform the step of validating the parsed pathname containing the list of tokens.
 parsed pathname
 containing the list   The IDs associated with folders and files are validated before requests for upload, download or editing are sent to the
 of tokens.            cloud.




                        Source: https://cran.r-project.org/web/packages/boxr/news.html
 9. A method for       The Accused Products practice the method for enhancing performance related to selected file system operation.
 enhancing
 performance           For example, Box is a cloud-based service that offers computer-implemented storage and access for PCs and mobile
 related to a          devices. Using Box, the user can create folders and sub-folders and also, upload files in these folders created on the
 selected file         cloud. File operations include operations such as create, delete, open, rename and compare files. A user can request to
 system operation      create, delete, or rename a file/folder or upload file.
 in a computer-
 implemented file
 system,


3053724.v1                                                                8
                          Case 3:18-cv-07038-JST Document 1-2 Filed 11/20/18 Page 10 of 25
                                                 U.S. PAT. NO. 6,470,345 v. Box


       Claim                                                        Accused Products
 comprising the
 acts of:




                  Source: https://www.business.com/reviews/box-cloud-storage-and-online-backup-services/




                  Source:https://admin.kuleuven.be/icts/onderzoek/BOX/end-user-guide.pdf




                  Source: https://www.box.com/for-individuals-teams


3053724.v1                                                      9
                       Case 3:18-cv-07038-JST Document 1-2 Filed 11/20/18 Page 11 of 25
                                               U.S. PAT. NO. 6,470,345 v. Box


       Claim                                                  Accused Products




               Source: https://developer.box.com/reference




3053724.v1                                                   10
                       Case 3:18-cv-07038-JST Document 1-2 Filed 11/20/18 Page 12 of 25
                                             U.S. PAT. NO. 6,470,345 v. Box


       Claim                                                 Accused Products




               Source: https://community.box.com/t5/Managing-Files-and-Folders/Rename-Files-And-
               Folders/ta-p/50467




3053724.v1                                                 11
               Case 3:18-cv-07038-JST Document 1-2 Filed 11/20/18 Page 13 of 25
                                 U.S. PAT. NO. 6,470,345 v. Box


       Claim                                    Accused Products




3053724.v1                                    12
                              Case 3:18-cv-07038-JST Document 1-2 Filed 11/20/18 Page 14 of 25
                                                      U.S. PAT. NO. 6,470,345 v. Box


       Claim                                                           Accused Products




                     Source: https://community.box.com/t5/Managing-Files-and-Folders/Delete-Files-nbsp-or-
                     nbsp-Folders/ta-p/50464
 9a) reading a      As with claim 1a) above, the Accused Products perform the step of reading a name string for the purposes of, for
 name string on     example, renaming or deleting a folder or file:
 which to conduct
 file system
 operation;




3053724.v1                                                           13
                       Case 3:18-cv-07038-JST Document 1-2 Filed 11/20/18 Page 15 of 25
                                               U.S. PAT. NO. 6,470,345 v. Box


       Claim                                                  Accused Products




               Source: https://developer.box.com/reference




3053724.v1                                                   14
                         Case 3:18-cv-07038-JST Document 1-2 Filed 11/20/18 Page 16 of 25
                                                  U.S. PAT. NO. 6,470,345 v. Box


       Claim                                                        Accused Products




                Source: https://developer.box.com/reference

               The strings are read, for example, in order to rename or delete a file or folder:




3053724.v1                                                        15
                       Case 3:18-cv-07038-JST Document 1-2 Filed 11/20/18 Page 17 of 25
                                             U.S. PAT. NO. 6,470,345 v. Box


       Claim                                                 Accused Products




               Source: https://community.box.com/t5/Managing-Files-and-Folders/Rename-Files-And-
               Folders/ta-p/50467




3053724.v1                                                 16
                               Case 3:18-cv-07038-JST Document 1-2 Filed 11/20/18 Page 18 of 25
                                                      U.S. PAT. NO. 6,470,345 v. Box


       Claim                                                           Accused Products




                      Source: https://community.box.com/t5/Managing-Files-and-Folders/Delete-Files-nbsp-or-
                      nbsp-Folders/ta-p/50464
 9b)                 The Accused Products perform a step of canonicalizing a current working directory and the name string to form a
 canonicalizing a    pathname containing a plurality of substrings.
 current working
 directory and the   See above at 1b).
 name string to
 form a pathname
 containing a
 plurality of
 substrings;



3053724.v1                                                           17
                                Case 3:18-cv-07038-JST Document 1-2 Filed 11/20/18 Page 19 of 25
                                                        U.S. PAT. NO. 6,470,345 v. Box


       Claim                                                            Accused Products
 9c) parsing the      The Accused Products perform the step of parsing the pathname and replacing each substring with an associated token.
 pathname and
 replacing each       See above at 1c).
 substring with an
 associated token;
 9d) validating the   The Accused Products perform the step of validating the parsed pathname containing the list of tokens:
 parsed pathname
 containing a list
 of tokens; and




                       Source: https://cran.r-project.org/web/packages/boxr/news.html
 9e) performing       The Accused Products perform the selected operation, e.g. renaming or deleting a folder or file:
 the selected file
 system operation
 on the parsed
 pathname.




3053724.v1                                                             18
                       Case 3:18-cv-07038-JST Document 1-2 Filed 11/20/18 Page 20 of 25
                                             U.S. PAT. NO. 6,470,345 v. Box


       Claim                                                 Accused Products




               Source: https://community.box.com/t5/Managing-Files-and-Folders/Rename-Files-And-
               Folders/ta-p/50467




3053724.v1                                                 19
                                Case 3:18-cv-07038-JST Document 1-2 Filed 11/20/18 Page 21 of 25
                                                        U.S. PAT. NO. 6,470,345 v. Box


       Claim                                                             Accused Products




                       Source: https://community.box.com/t5/Managing-Files-and-Folders/Delete-Files-nbsp-or-
                       nbsp-Folders/ta-p/50464
 17. A computer       The Accused Products practice the method for replacing substrings in file and directory pathnames with tokens in a
 readable medium      computer-implemented file system that includes a computer readable medium.
 containing a
 computer             For example, Box is a cloud-based service that offers storage and access for PCs and mobile devices. Using Box, the user
 program product      can create folders and sub-folders and also, upload files in these folders created on the cloud. The Box app is compatible
 for replacing        with various devices like mobile phones, tablets and desktops and works for iOS, android and windows environment.
 substrings in file
 and directory
 pathnames with
 tokens in a


3053724.v1                                                             20
                            Case 3:18-cv-07038-JST Document 1-2 Filed 11/20/18 Page 22 of 25
                                                   U.S. PAT. NO. 6,470,345 v. Box


      Claim                                                        Accused Products
 computer-
 implemented file
 system,
 comprising:




                    Source: https://www.box.com/for-individuals-teams




3053724.v1                                                       21
               Case 3:18-cv-07038-JST Document 1-2 Filed 11/20/18 Page 23 of 25
                                 U.S. PAT. NO. 6,470,345 v. Box


       Claim                                    Accused Products




3053724.v1                                    22
                               Case 3:18-cv-07038-JST Document 1-2 Filed 11/20/18 Page 24 of 25
                                                     U.S. PAT. NO. 6,470,345 v. Box


       Claim                                                          Accused Products




                      Source: https://www.box.com/resources/downloads
 17a) program        The Accused Products comprise computer-implemented systems that use program instructions to cause the system to read
 instructions that   file and folder name strings to be converted into a list of tokens.
 read a name
 string to be        See above at 1a).



3053724.v1                                                          23
                                 Case 3:18-cv-07038-JST Document 1-2 Filed 11/20/18 Page 25 of 25
                                                       U.S. PAT. NO. 6,470,345 v. Box


        Claim                                                           Accused Products
 converted into a
 list of tokens;
 17b) program          The Accused Products comprise computer-implemented systems that use program instructions to cause the system to
 instructions that     perform a step of canonicalizing a current working directory and the name string to form a pathname containing a
 canonicalize a        plurality of substrings.
 current working
 directory and the     See above at 1b).
 name string to
 form a pathname
 containing a
 plurality of
 substrings;
 17c) program          The Accused Products comprise computer-implemented systems that use program instructions to cause the system to
 instructions that     perform the step of parsing the pathname and replacing each substring with an associated token.
 parse the
 pathname and          See above at 1c).
 replace each
 substring with an
 associated token;
 and
 17d) program          The Accused Products comprise computer-implemented systems that use program instructions to cause the system to
 instructions that     perform the step of validating the parsed pathname containing the list of tokens.
 validate the
 parsed pathname       See above at 1d).
 containing the list
 of tokens.




3053724.v1                                                            24
